Broyles, C. J.
The defendant was convicted of the offense of simple larceny. The corpus delicti, and the defendant’s recent possession of the stolen goods, were shown by the undisputed evidence; and under the facts of the case the jury were authorized to find that the defendant’s explanation of his recent possession of the goods was not satisfactory to them. The fact that the State failed to introduce evidence in rebuttal of the defendant’s statement is immaterial. The record shows that the defendant introduced no evidence in support of his statement. The evidence, while not strong enough to demand a conviction, authorized the verdict; and the court did not err in overruling the motion for new trial embracing the general grounds only. The cases cited in the brief of counsel for the plaintiff in error are differentiated by their particular facts from this case.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.